Citation Nr: 9909065
Decision Date: 03/31/99	Archive Date: 06/24/99

DOCKET NO. 98-01 802A              DATE MAR 31, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUE

Entitlement to payment or reimbursement of expenses for private
hospitalization from September 5, 1996 through September 11, 1996.

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

FINDINGS OF FACT

1. The veteran served on active duty from August 1967 to August
1970.

2. The evidence of record reflects that, in February 1998, prior to
the veteran's death, a substantive appeal of denial of entitlement
to payment or reimbursement of the expenses for the private
hospitalization at issue was filed by the veteran, with the
assistance of his spouse. 

3. The veteran died in March 1998, prior to transfer of the appeal
to the Board of Veterans Appeals (Board).

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no jurisdiction
to adjudicate the merits of this claim. 38 U.S.C.A. 7104(a) (West
1991 & Supp. 1998); 38 C.F.R. 20.1302 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the appeal
for entitlement to reimbursement or payment of unauthorized private
medical expenses incurred in September 1996. As a matter of law,
veterans' claims do not survive their deaths. Zevalkink v. Brown,
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet.
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47
(1994). This appeal on the merits has become moot by virtue of the
death of the veteran and must be dismissed for lack of
jurisdiction. See 38 U.S.C.A. 7104(a); 38 C.F.R. 20.1302 (1998).

In reaching this determination, the Board intimates no opinion as
to the merits of this appeal or to any derivative claim which may
be brought by a survivor of the veteran. 38 C.F.R. 20.1106 (1998).

2 -

ORDER

The appeal is dismissed.



WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals 

